Citation Nr: 1031522	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	African American PTSD 
Association


WITNESSES AT HEARING ON APPEAL

The Veteran and A.C. 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision in which the RO, in 
pertinent part, denied the Veteran's claim for service connection 
for a psychiatric disorder, to include PTSD.  The Veteran 
perfected a timely appeal.  

In November 2008, the Veteran and one witness testified at a 
Travel Board hearing before the undersigned Veterans' Law Judge.  
A copy of the hearing transcript has been reviewed and associated 
with the claims file.  

This claim was previously before the Board in February 2009 and 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  

The record evidence contains a February 2004 private psychiatric 
evaluation report that reveals AXIS I, DSM IV, diagnoses of an 
upgrade from a dysthymic disorder to a major depressive disorder, 
and PTSD.  Thus, there is evidence that the Veteran has a current 
psychiatric disability.  See also Private Psychiatric Evaluation, 
dated August 2003.

The Veteran has not alleged and the record has not shown that the 
Veteran engaged in combat for purposes of 38 C.F.R. § 3.304(d)-
(f) (2009).  See also 38 U.S.C.A. § 1154(b) (West 2002).  
However, the Veteran's service personnel records confirm that he 
served two tours of duty in Vietnam, and that his military 
occupation specialty was that of postal worker.  Also, the record 
evidence contains a service department verification that the 
Veteran served, in country, in the Republic of Vietnam from 
January 1967 to January 1968, and from November 1968 to November 
1969.  See VA Request for Information, date stamped received June 
2003.  Accordingly, these service department records are 
sufficient to verify that the Veteran served in a location that 
would involve "hostile military or terrorist activity."  See 75 
Red. Reg. 39943 (July 13, 2010) (new regulatory standards to be 
codified at 38 C.F.R. § 3.304(f)(3)).

In this context, the Veteran has reported his accounts of attacks 
from rocket, mortar, and explosive devices when he was driving 
between post offices to pick up and deliver mail in his postal 
truck, and when he was sitting for hours at time during these 
attacks in bunkers, during his tours in Vietnam.  As such, this 
claimed stressor would be consistent with the places, types and 
circumstances of his service.  Id.

In considering the Veteran's statements concerning his accounts 
of actual or suspected attacks from rocket, mortar, and explosive 
devices in Vietnam, within the purview of the new standard of 
38 C.F.R. § 3.304(f)(3), the Veteran should be scheduled for a VA 
psychiatric examination which takes into account the complete 
evidentiary picture and addresses the etiological basis for any 
current psychiatric disability, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination in order to determine the current 
nature and etiology of any psychiatric 
disorder found to be present; and to 
determine if the Veteran's claimed in-service 
stressor, i.e., his accounts of attacks from 
rocket, mortar, and explosive devices in 
Vietnam, is adequate to support a diagnosis 
of PTSD; and, if so, whether the Veteran's 
symptoms are related that claimed stressor.  
The examiner is to be forwarded the claims 
file in its entirety for review in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file.  The psychiatric 
examination is to include a review of the 
Veteran's history and a comprehensive mental 
status evaluation and tests deemed as 
necessary. 

The examiner must offer an opinion addressing 
the following questions:

a.	 Does the Veteran meet DSM-IV criteria for 
a diagnosis of PTSD?  If so, is it at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
PTSD is causally linked to his claimed in-
service stressor, i.e., his accounts of 
actual or suspected attacks from rocket, 
mortar, and explosive devices when he was 
driving between post offices to pick up 
and deliver mail in his postal truck, and 
when he was sitting for hours at time 
during these attacks in bunkers, during 
his tours of duty in Vietnam?  If so, is 
it at least as likely as not (50 percent 
or greater probability) that the Veteran's 
response to this claimed in-service 
stressor involved a state of fear, 
helplessness or horror?

b.	Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, and; 
if so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as 
not (50 percent or greater probability) 
that any current diagnosis of a 
psychiatric disorder, including a major 
depressive disorder (other than PTSD), had 
its onset during service; was manifested 
within one year after the Veteran's 
discharge from service in December 1969; 
or was such a disorder (other than PTSD) 
caused by any incident or event that 
occurred during service?

In answering questions "a" and "b" above, 
the examiner is asked to consider the private 
psychiatric evaluation reports, dated August 
2003 and February 2004, and is also asked to 
provide the rationale used in formulating his 
or her opinion in the written report.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less 
likely" weighs against a causal 
relationship.

2.  After undertaking any additional notice 
or development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
the benefit sought on appeal remains denied, 
issue the Veteran and his representative an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


